Citation Nr: 0816925	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-07 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as due to 
herbicide exposure.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
migraine headaches.  

5.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1971.  

The issues identified on the title page of this document, as 
well as the matter of the veteran's entitlement to an initial 
rating in excess of 30 percent for his post-traumatic stress 
disorder, were most recently before the Board of Veterans' 
Appeals (Board) in February 2007.  At that time, the Board 
found the veteran entitled to a 50 percent initial rating for 
his post-traumatic stress disorder and remanded the question 
of whether a rating in excess of 50 percent was in order, as 
well as the other original claims for service connection and 
the application to reopen his claim for service connection 
for migraine headaches.  

Following the RO's implementation of the Board's grant of the 
50 percent rating for post-traumatic stress disorder, the 
veteran was contacted and he responded in writing in April 
2007 that he was satisfied with the 50 percent rating 
assigned.  In further communication with the RO in July2007, 
he cancelled his request for an RO hearing and no other 
request for a hearing, either before the RO or the Board, 
remains pending at this time.  

The issue of the veteran's entitlement to service connection 
for migraine headaches, based on a reopened claim therefor, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the VA's Appeals Management Center 
(AMC) in Washington, DC.




FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a 
hearing loss disability of either ear as defined by the 
applicable VA regulation.  

2.  The veteran was exposed to acoustic trauma in combat and 
non-combat situations during service; there is medical 
evidence of a current diagnosis of tinnitus; the competent 
evidence is in relative equipoise as to whether the veteran's 
tinnitus began during service or is linked to his prolonged 
exposure to excessive noise while on active duty.     

3.  The preponderance of the competent evidence is against a 
current diagnosis of peripheral neuropathy of the lower 
extremities.  

4.  Service connection for migraine headaches was denied by 
RO action in February 2004, and following notice to the 
veteran of the denial, he did not timely initiate an appeal.  

5.  Evidence added to the record since entry of the RO's 
denial in February 2004 of the veteran's original claim for 
service connection for migraine headaches was not previously 
before agency decision makers, relates to an unestablished 
fact, is not cumulative or redundant of evidence previously 
on file, and establishes a reasonable possibility of 
entitlement.  


CONCLUSIONS OF LAW

1.  Service connection for claimed bilateral hearing loss is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  With application of the doctrine of reasonable doubt, 
tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  Service connection for claimed peripheral neuropathy of 
the lower extremities is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.313 (2007).

4.  The RO's action in February 2004, denying service 
connection for migraine headaches, is final; new and material 
evidence has been received to reopen the veteran's claim of 
entitlement to service connection for migraine headaches.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104, 3.156 (2007).

5.  In light of the veteran's withdrawal of his appeal for 
entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder, the Board is without 
jurisdiction for review of such matter.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in February 2007 so that additional development could 
be undertaken.  All of the actions previously sought by the 
Board through its prior development request appear to have 
been completed to the extent possible, and it is of note that 
neither the veteran, nor his representative, contends 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. §  3.159(b)(2).  Second, VA has a duty to notify 
the appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board holds that the veteran's previously 
denied claim for service connection for migraine headaches 
has been reopened with new and material evidence, and, thus, 
the need to discuss whether there has been fully compliant 
VCAA notice as to that matter is obviated.  Moreover, as the 
claim for an initial rating for post-traumatic stress 
disorder is not before the Board as a matter of law, by 
virtue of the veteran's withdrawal of his substantive appeal 
as to that matter, VCAA compliance need not be addressed.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the 
lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).

As to the remaining issues on appeal, the Board notes that 
there is no issue as to providing an appropriate application 
form or completeness of the application.  Written notice of 
the information and evidence needed by the veteran-appellant 
to substantiate and complete his claims, notice of what part 
of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain for the 
appellant was provided to him through the RO's VCAA letter of 
June 2005.  The appellant was thereby notified that he should 
submit all pertinent evidence in his possession.  The record 
further reflects that the veteran was advised of the Court's 
holding in Dingess/Hartman by the RO's supplemental statement 
of the case of March 2006.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, whiel the initial VCAA notice was furnished to 
the veteran-appellant prior to the RO's initial decision in 
September 2005 as to the matters at issue; however, full 
VCAA, including that pertaining to Dingess-Hartman, was 
provided thereafter, in contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'" Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The record in this instance demonstrates that full VCAA 
notice was effectuated prior to the issuance of the final 
supplemental statement of the case by the RO in November 
2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of a supplemental statement of the case to cure 
timing of a notification defect).  More timely VCAA notice 
would not have operated to alter the outcome of the issues 
herein denied as the record fails to identify current 
disablement involving hearing loss for VA purposes, or 
peripheral neuropathy of the lower extremities.  Sanders, 
supra (recognizing that "a demonstration that the outcome 
would not have been different in the absence of the error 
would demonstrate that there was no prejudice").  In view of 
the foregoing, the Board cannot conclude that any defect in 
the timing of the notice provided affected the essential 
fairness of the adjudication, and, thus, the presumption of 
prejudice is rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes the veteran's service medical 
records, as well as a variety of examination and treatment 
records compiled during post-service years.  The record 
reflects that the veteran-appellant was afforded VA medical 
examinations during the course of the instant appeal, from 
which detailed medical findings and nexus opinions were 
obtained.  No VA medical examination was furnished as to the 
veteran's claim for peripheral neuropathy, and while the 
veteran seeks such an evaluation, there is no showing by way 
of competent evidence that he now has or had ever had 
peripheral neuropathy of the lower extremities, 
notwithstanding his own complaints of foot tingling and 
numbness, or that it originated in service or to the 
requisite degree within any applicable presumptive period.  
To that extent, no VA examination is found to be warranted.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As there is 
otherwise ample, competent evidence to decide the appeal, the 
Board may proceed to adjudicate the merits of the claims 
presented, without further remand.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.  


Service Connection:  Hearing Loss, Tinnitus & Peripheral 
Neuropathy

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection also may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served 90 days or more during a period of 
war, or during peacetime after December 31, 1946, and any 
chronic disease, such as an organic disease of the nervous 
system, including a sensorineural hearing loss or peripheral 
neuropathy, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1962, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(a)(6)(iii).  For the purposes of 
this section, the term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).  
Service connection may be granted on a presumptive basis for 
peripheral neuropathy manifested to a compensable degree 
anytime after service in a veteran exposed to an "herbicide 
agent" as defined in 38 C.F.R. § 3.307(a)(6).  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.

38 U.S.C.A. § 1154(b) provides that, in the case of a veteran 
who engaged in combat with the enemy during a period of war, 
such as the helicopter crew chief who served in combat in 
Vietnam in this case, and the claimed disease or injury is 
combat-related, lay evidence of inservice incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  However, 
38 U.S.C.A. § 1154(b) does not address the questions of the 
existence of a present disability or of a nexus between such 
disability and service, both of which are required for a 
grant of service connection.  See Libertine v. Brown, 9 Vet. 
App. 521, 522-23 (1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this instance, the record reflects that the veteran is a 
decorated combat veteran who served in Vietnam as a 
helicopter mechanic.  He alleges that his hearing loss and 
tinnitus originated during in-service combat, although he 
does not advance contentions that his peripheral neuropathy 
is of combat origin.  To that extent, § 1154 is for 
application only as to a portion of those disorders for which 
he seeks service connection.  

An enlistment medical examination in April 1967 revealed no 
complaints or findings indicative of hearing loss, tinnitus, 
or peripheral neuropathy of the lower extremities, even with 
adjustments made following the conversion from American 
Standards Association (ASA) units to International Standards 
Organization (ISO) units on audiological readings by the 
service department prior to October 31, 1967.  Subsequently 
compiled treatment records are likewise negative, and 
findings on a separation medical examination in June 1971 
yielded a diagnosis of a high frequency hearing loss, not 
considered disabling.  Audiometric findings at the time of 
service exit and throughout service fail to identify hearing 
loss for VA purposes, as defined by 38 C.F.R. § 3.385.  

Following service, no diagnosis of peripheral neuropathy 
affecting the lower extremities is set forth in the 
examination and treatment records contained within the 
veteran's claims folder, despite his complaints and the 
observations of his wife as to the presence of pain and 
numbness of his lower extremities.  

No examination or treatment for hearing loss or tinnitus is 
shown until the conduct of a VA audiological and ear, nose, 
and throat examinations in August 2005, when testing did not 
reveal audiological findings consistent with a hearing loss 
disability of either ear as defined by the applicable VA 
regulation.  See 38 C.F.R. § 3.385.    Review of the record 
by the examining physician was negative for hearing loss or 
tinnitus during active service.  A diagnosis of bilateral 
recurrent tinnitus was recorded and it was the examiner's 
opinion that there was clear and convincing evidence to rebut 
the contention that the veteran's tinnitus was secondary to 
acoustic trauma in service.  

Examination and testing by a private audiologist in August 
2007 disclosed hearing to be within the normal range, 
excepting a mild high frequency drop in the left ear 
beginning at 6000 Hertz.  Indicated pure tone thresholds were 
not reflective of hearing loss for VA purposes; however, 
speech recognition scores were indicative of hearing loss but 
only of the right ear, based on a Maryland CNC test score of 
92 percent.  Noting the veteran's in-service noise exposure 
and the absence of noise exposure post-service in his job as 
a manager of an electrical shop, as well as a significant 
threshold shift (ten decibels or more) during service and the 
veteran's complaints of tinnitus since his discharge from 
service, the examiner opined that it was at least as likely 
as not that the veteran's hearing loss and tinnitus were 
caused by or contributed to by acoustic trauma or excessive 
noise exposure during his military service.  

In response to the above-referenced report from a private 
audiologist, VA conducted additional audiological testing in 
September 2007.  Findings therefrom, inclusive of pure tone 
thresholds and speech recognition scores on the Maryland CNC 
test, were entirely negative for evidence of hearing loss for 
VA purposes.  It was further set forth that the veteran's 
hearing loss was age appropriate.  Regarding the veteran's 
tinnitus, the examiner found no complaint of tinnitus in the 
veteran's service medical records, and, on that basis, it was 
concluded that the veteran's tinnitus was unrelated to noise 
exposure while in service.  

A showing of current disability is a prerequisite for a grant 
of service connection, regardless of the veteran's engagement 
in combat with the enemy and his presumed exposure to one or 
more herbicides in service, and in this instance there is no 
showing of current disablement either as to peripheral 
neuropathy of the lower extremities or hearing loss of either 
ear.  Absent from the record is any diagnosis of peripheral 
neuropathy of the lower extremities in service or thereafter, 
and while the veteran notes that he has suffered from pain 
and numbness of the legs since service and he is able to 
offer competent testimony as to what his senses tell him, see 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), he is 
without the medical background or training as to render 
competent his opinions as to medical diagnosis or etiology, 
including his statement that he has peripheral neuropathy.  
Espiritu, supra.  In the absence of a showing of current 
disability, denial of the claim for service connection for 
peripheral neuropathy is mandated.  

There is, admittedly, more diagnostic confusion regarding the 
existence of hearing loss, although the evidence denoting the 
absence of current disablement outweighs evidence indicating 
its presence.  The only evidence of hearing loss of either 
ear for VA purposes is identified by the private audiologist 
who noted a score of 92 percent on speech recognition testing 
of the right ear during August 2007; however, all other 
testing conducted in service and thereafter was negative for 
hearing loss of either ear meeting the criteria set out in 
38 C.F.R. § 3.385.  In fact, VA testing in September 2007, 
just one month after the private evaluation, disclosed a 
speech recognition score in the right ear of 100 percent, 
which matched exactly the score obtained on prior testing by 
VA in 2005.  It thus follows that a preponderance of the 
evidence is against a finding of current disability of 
hearing loss of either ear, and on that basis, regardless of 
the veteran's engagement in combat with the enemy in service, 
his claim for service connection for hearing loss must be 
denied.  

The veteran offers a credible account of acoustic trauma in 
service, including that suffered while engaged in combat with 
the enemy.  He also reports that tinnitus was first present 
in service and continued thereafter, but there is no 
corroboration of that account in medical records compiled in 
service or for years following service or from others 
familiar with the veteran in the immediate post-service 
years.  The gap of time between in-service acoustic trauma 
and the first medical or lay evidence of complaints of 
tinnitus is, in itself, significant and it weighs against the 
appellant's claim.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints).  

Notwithstanding the foregoing, the veteran is competent to 
report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses and tinnitus, and ringing in the ears, which is 
diagnostic of tinnitus, is such a symptom.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  Moreover, there is a medical 
opinion that supports the contended causal relationship 
between a current diagnosis of tinnitus and the undisputed 
in-service acoustic trauma.  The Board is cognizant of the 
opinions from VA medical professionals in 2005 and 2008, 
which found no plausible nexus between the veteran's tinnitus 
and his period of military service.  However, with 
consideration of the veteran's credible, competent and 
consistent statements regarding the onset and continuation of 
ringing in the ears since service, the undisputed history of 
prolonged exposure to excessive noise during service, to 
include while engaged in combat, and the supportive medical 
nexus opinion, the Board finds that the evidence is in 
relative equipoise as to whether the veteran's tinnitus began 
during or as the result of active service.  Accordingly, with 
application of the doctrine of reasonable doubt, service 
connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.102, 3.303; Boyer, supra; Mercado-
Martinez, supra; Cuevas, supra.  

Newness and Materiality of the Evidence to Reopen a 
Previously Denied Claim for Service Connection for Migraine 
Headaches

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the prescribed time period 
are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been finally disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 
200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The veteran's original claim for service connection for 
migraine headaches was denied by RO action in February 2004 
on the basis that there was no evidence that the claimed 
disorder existed.  Notice of the denial action was furnished 
to the veteran later in February 2004, following which he did 
not initiate an appeal.  As such, the February 2004 denial 
was rendered final.  38 U.S.C.A. § 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.  

Given the finality of the most recent denial in February 
2004, as set forth above, the question at this juncture is 
whether new and material evidence has been presented in 
connection with the veteran's May 2005 attempt to reopen the 
previously denied claim.  Ordinarily, this would necessitate 
a review of the evidence submitted prior to and subsequent to 
the most recent, final denial.  However, in this instance, 
notice is taken by the Board that the record includes medical 
evidence denoting complaints, findings, and diagnoses of 
migraine headaches dating to 2000, including a clinical 
assessment in November 2000 of headaches and an Axis III 
diagnosis of migraine headaches on an evaluation in September 
2004, the credibility of which must be presumed for the 
limited purpose of this inquiry per Justus v. Principi, 3 
Vet. App. 510 (1992).  Such is accompanied by the veteran's 
account, not previously offered, that his headaches began in 
service when he was flying helicopter missions, when he 
frequently found himself focusing intently on ground persons 
and locations on ground level.  

On the basis of the foregoing, it is concluded that the 
evidence noted was not previously before agency decision 
makers, it relates to an unestablished fact, it is neither 
cumulative nor redundant of prior evidence, and it raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for migraine headaches.  As such, it 
is determined that new and material evidence has been 
presented to reopen previously denied claim for service 
connection for migraine headaches.  To that extent, alone, 
the benefit sought on appeal is granted, and the reopened 
claim is addressed in the REMAND portion of this document 
that follows.

Initial Rating in Excess of Fifty Percent for Post-traumatic 
Stress Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, following the Board's action, 
increasing the initial rating for post-traumatic stress 
disorder from 30 to 50 percent, the veteran was contacted to 
ascertain whether that action satisfied his appeal as to that 
matter.  He responded in writing in April 2007 that the 50 
percent initial rating was satisfactory, and, thus, he in 
effect withdrew his substantive appeal as to the initial 
rating of his post-traumatic stress disorder.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration as to that issue, and as the Board does not 
have jurisdiction to review the appeal relating thereto, it 
must be dismissed.  


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is granted.  

Service connection for peripheral neuropathy of the lower 
extremities, to include as due to herbicide exposure, is 
denied.  

New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for migraine headaches; the benefit sought on appeal is 
granted to this extent only.

The issue of the veteran's entitlement to an initial rating 
in excess of 50 percent for post-traumatic stress disorder is 
dismissed.


REMAND

Further development is deemed to be in order with respect to 
the veteran's reopened claim of entitlement to service 
connection for migraine headaches, to include the conduct of 
a VA medical examination and obtaining a medical opinion as 
to the relationship, if any, between the veteran's in-service 
headaches and a current diagnosis of migraine headaches.  
Notice is taken that, in September 1968, the veteran 
complained of a three-week history of headaches when reading 
and no ocular disorder was then found to be the cause.  In 
order to obtain medical input as to the nexus of veteran's 
claimed migraine headaches to service, remand is found to be 
in order.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

In addition, the veteran is noted to have given an extensive 
post-service history of headaches in connection with his 
original claim, as well as treatment therefor, including that 
received from Prima Care and others in Carollton, Texas, in 
1975, but it is not evident that records relating to any such 
treatment were ever sought for the VA's review.  On that 
basis, the veteran should be asked to furnish a complete 
history of all previously received treatment for his migraine 
headaches, to include the names,  and addresses of each 
medical provider and the approximate dates of any such 
treatment.  Upon receipt of such information, assistance from 
VA is needed to obtain any pertinent examination and 
treatment records for inclusion in the claims folder.  
38 C.F.R. § 3.159(c)(1)(2).


Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159, the veteran must be notified of 
what information and evidence are needed 
to substantiate his reopened claim for 
service connection for migraine 
headaches.  The veteran should be 
notified by written correspondence of any 
information and evidence not of record 
(1) that is necessary to substantiate his 
claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to 
provide; and (4) must ask the veteran to 
provide any evidence in his possession 
that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).  If requested, VA will 
assist him in obtaining records of 
treatment from private medical 
professionals, or other evidence, 
provided that he provides sufficient, 
identifying information and written 
authorization.

Depending upon the veteran's response, 
any and all assistance due the veteran 
must then be provided by VA to him.

2.  The veteran should by separate 
written communication be asked to furnish 
the names and addresses of all medical 
professionals or institutions who 
undertook examination and/or treatment of 
his headaches, migraine or otherwise, 
from the time of his separation from 
service until the present.  In addition, 
he should be asked to provide the 
approximate date or dates of any 
specified examination and/or treatment.  

Once such information is received, along 
with any needed authorization, the RO or 
AMC should contact that listed providers 
or medical facilities in order to obtain 
all pertinent medical records for 
inclusion in the veteran's claims folder.  

3.  All pertinent VA treatment reports, 
not already of record, should be obtained 
for inclusion in the veteran's claims 
folder.

4.  Thereafter, the veteran should be 
afforded a VA neurological examination in 
order to ascertain the nature, etiology 
and approximate onset date of his 
headache disorder, to include claimed 
migraine syndrome.  The claims folder 
should be furnished to the examiner for 
use in the study of this case and the 
report prepared as to the findings of 
such examination should indicate whether 
the claims folder was made available and 
reviewed.  Such evaluation should include 
a review of the veteran's medical 
history, as well as a detailed clinical 
evaluation, and any indicated diagnostic 
testing.  All pertinent diagnoses should 
then be recorded.  

The examiner is asked to provide a 
medical opinion as to the following:

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that any 
headache disorder from which 
the veteran now suffers had its 
onset during his period of 
military service from June 1967 
to June 1971 or is otherwise 
related to that period of 
service or any event thereof, 
including his in-service 
complaint of headaches in 
September 1968?

The examiner is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.   
More likely and as likely support the 
claim; less likely weighs against the 
claim.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If a conclusion cannot be reached without 
resort to speculation, the clinician 
should so record in the examination 
report.

5.  Lastly, the issue on appeal should be 
readjudicated on the basis of all 
pertinent evidence and all governing 
legal criteria.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


